977 So. 2d 785 (2008)
Robert G. JAMESON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-2136.
District Court of Appeal of Florida, Second District.
April 2, 2008.
SILBERMAN, Judge.
Robert G. Jameson appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In that motion, Jameson alleged that his prison releasee reoffender (PRR) mandatory minimum sentence is illegal on his conviction for battery on a law enforcement officer (BOLEO). The postconviction court found that the crime was a "forcible felony" that qualified for PRR sentencing. See §§ 775.082(9)(a), 776.08, Fla. Stat. (2004). However, the postconviction court was without the benefit of this court's opinion in Walker v. State, 965 So.2d, 1281 (Fla. 2d DCA 2007), which held that BOLEO is not an offense eligible for PRR sentencing. See also State v. Hearns, 961 So. 2d 211, 217 (Fla.2007) (holding that BOLEO is not eligible for violent career criminal (VCC) sentencing and that "whether BOLEO is a qualifying offense must be answered consistently under both the VCC statute and the PRR statute").
The State has properly conceded that the PRR designation should be stricken from Jameson's sentence on this offense pursuant to these authorities. Accordingly, we reverse the denial of this claim and remand for the trial court to strike the *786 PRR designation from Jameson's conviction for BOLEO.
Reversed and remanded.
WHATLEY and LaROSE, JJ., Concur.